Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Improper Claim Markup

All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended, ” or  “withdrawn ” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as  “withdrawn — currently amended.”  37 CFR 1.121(c)(2).

Claim 5 retains the deletion of “[[6]]” from the last set of claim revisions dated 1/26/22.
Claim 9 has the status claim indicator of “Currently Amended” with mark-up despite the fact that the claim is identical to the previously present claim 9 of the claim set 1/26/22.
Claim 14 also has an improper claim status indicator because has “(30)” changes  from “(30’)”.  Despite Applicant’s remarks of 4/12/22 on page 6, this is still a change to the claim and should have been indicated as such, even if typographical in nature.
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, 7, 9, 10, 12-14 and 17-22 have been considered but the new ground of rejection adding the Yoshimatsu (JP 2000-332170) reference is based upon the amendments to the claims.
Applicant argues 
amended claim 1 now specify the material composition of the secondary layer as being made from molybdenum, tungsten or a composite materials based on WCu or MoCu. In other words: the secondary layer is not made from a ceramic and is no insulation layer. 
RP6003 5US 6 USSN 16/472,547 
. . . In contrast to the teaching of Ogawa, the present invention suggests to replace the secondary layer, being made from a ceramic or another insulation material, by a material, being conductive such as molybdenum, tungsten or a composite materials based on WCu or MoCu. In other words: the subject matter of claim 1 as amended represents a turn away from the teaching of Ogawa, which explicitly instructs the skilled person to use an insulation layer as both a primary layer and a secondary layer. 

. . . the present invention suggests to replace the secondary insulation layer for providing carrier elements, being also mechanically stable and being able to create a compact carrier element, which still has the chance to create a carrier element having a symmetry with respect to the coefficient of thermal expansion. 

This is crucial, since otherwise the back side of the carrier would affect the bonding and bending specifications of the whole carrier element, such that the carrier element is bended in operation, when heat is generated at the top side and the different thermal expansion coefficients cause a bending of the carrier element. This might cause cracks or even aRP60035US 7 USSN 16/472,547 break of the carrier element. As a consequence, the subject matter of amended claim 1 of the invention creates a benefit and is not obvious, especially by considering the teaching of Ogawa, since it represents a turn away from the general approach being discussed in Ogawa and the skilled person has no motivation to replace the insulation layer by a conductive layer, especially by a conductive layer made from the very specific materials molybdenum, tungsten or a composite materials based on WCu or MoCu.

As a consequence, applicant submits that amended claim 1 is not obvious in view of Ogawa taken singularly or as combined and/or modified with the other various references of record. (Applicant’s remarks of 4/12/22, pp. 6-8). 

The Examiner respectively disagrees.  Previous claims 1 and 21 dated 1/26/22 required “a secondary layer (20) . . . produced from ceramic, molybdenum, tungsten or a composite materials based on WCu or MoCu.”  These alternatives were selected because these materials have the same or similar thermal coefficients of expansion as “a primary layer . . . produced from ceramic.”  The only difference is “ceramic” is electrically insulating material and “molybdenum, tungsten or a composite materials based on WCu or MoCu” are electrically conductive materials.  In response to the non-final rejection dated 2/17/22 showing a secondary layer produced from ceramic, the Applicant deleted the option of “ceramic” for the secondary layer, leaving only electrically conductive materials.  However contrary to Applicant’s arguments, it is known by one of ordinary skill in the art that electrically conductive material having a similar coefficient of thermal expansion as to an electrically insulating material can be used for preventing cracks or breaks.  This is taught or suggested by the Yoshimatsu (JP 2000-332170) reference.  An electrically conductive material (i.e., Mo, W, or a composite materials based on WCu or MoCu) can be used when electrically insulative material (i.e., ceramic) is not required.  
Objections to the Claims, Specification and Drawings
There is a lack of correspondence between the claimed subject matter, the detailed written description, the summary of invention and the drawings as to 
a.	Claim 1, lines 17-18 requires “the carrier substrate (1) can be virtually divided into a primary substrate (10') and a secondary substrate (20').”  The substitute specification at  page 15, line 32 to page 16, line 1 states:
the carrier substrate is virtually divided into a primary substrate, a secondary substrate and preferably a virtual intermediate layer d15.2 in between. (p. 15, l. 32 – p. 16, l. 1, emphasis added)

which indicates that there is an embodiment where the virtual intermediate layer is not present.  Based upon on the claim language of the carrier substrate being virtually divided into the primary substrate and the secondary substrate, these are understood as the two portions of the carrier substrate once the carrier substrate has been divided excluding the embodiment including an intermediate substrate therebetween.  If Applicant desires to provide for an unclaimed intermediate substrate, then Applicant should consider an amendment to the claim language to allow for another virtually division portion.
Claim Objections
Claims 1-3, 5, 7, 9, 10, 12-14, 17-20 are objected to because of the following informalities:
a.	Claim 1, line 8; and Claim 21, line 8, “a composite materials” should be “a composite material”;
b.	Claim 1, line 19 requires “a coefficients of thermal expansion” should be “coefficients of thermal expansion” because “coefficients” is plural; 
c.	Claim 1, line 20, “both virtual substrates” is understood as having antecedence in “a primary substrate (10’) and a secondary substrate (20’) of lines 17-18 and should be “both of the virtual primary and secondary substrates”; and
d.	Applicant is advised that should claim 5 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 requires “at least one of the primary layer (10) has a via (11) or the intermediate layer (15) has a contact element (16) to form a further conductive path” and Claim 12 requires “a contact element (16) . . . on aside facing the primary layer or a side facing the secondary layer for increasing a thermal shock resistance of the carrier substrate” and Claim 1 requires “a secondary layer (20) which faces the cooling side (5) and is produced from molybdenum, tungsten or a composite materials based on WCu or MoCu.”  The substitute specification at page 11, line 31 -  page 13, line 1 states that:
According to a further embodiment of the present invention, it is provided that the primary layer has a via and/or the intermediate layer has a contact element to form a further conductive path. This allows the metallic intermediate layer to be used in11 RP60035US (32749 PT-US) an advantageous way as an additional conductive path through which currents can be conducted to control individual components, thus reducing or improving parasitic inductive interference fields or interference effects to improve the control of the electrical components and electromagnetic compatibility, and providing a low-5inductance carrier substrate. 

To electrically connect the intermediate layer with the metallic connecting elements on the primary layer, vias are provided. The vias are designed as through-bores in the primary layer, the through-bore being filled with an electrically conduc10tive filling material, in particular an electrically conductive paste. Preferably, the  vias are arranged in a direction perpendicular to a main plane of the primary layer immediately below a metallic terminal element. In order to control the metallic intermediate layer or to apply a voltage to it, it is provided that the metallic intermediate layer has its own contact element or is electrically conductively connected to a15 contact element on the component side, i.e. on the side of the primary layer facing away from the intermediate element, by the via. It is also conceivable that the electrical components on the component side are not controlled by the via, but by conductive paths which partially or in sections circulate the primary layer and thus establish contact between the component side and the intermediate layer.

The secondary layer is preferably made of ceramic or molybdenum, tungsten or composite materials based on WCu or MoCu. A ceramic secondary layer can be used to provide a particularly stable carrier substrate, wherein the ceramic secondary layer is particularly suitable for electrical insulation if the intermediate layer is25 used as an additional conductive path. The use of a secondary layer made of ceramic is therefore advantageous if a semiconductor element made of SiC or GaN is intended as an electrical component. In order to reduce manufacturing costs, a secondary layer of molybdenum can also be advantageously used, especially in cases where appropriate insulation is not required.

In a further version of the present invention it is provided that the metallic intermediate layer, the conductive path and/or the cooling structure has etched structures to increase the thermal shock resistance on the side facing the primary layer12 RP60035US (32749 PT-US)and/or the secondary layer. 

Based upon the specification, the contact element 16 recited in claims 10 and 12 cannot be present in the embodiment when the secondary layer 20 is produced from “molybdenum, tungsten or composite materials based on WCu or MoCu” because these materials are electrically conductive (as argued by Applicant on page 7 of their remarks dated 4/12/22).  Therefore, when the metallic intermediate layer 15 is “an additional conductive path” because of the contact element 16 electrically coupled to metallic intermediate layer 15, “the ceramic secondary layer is particularly suitable for electrical insulation if the intermediate layer is25 used as an additional conductive path.”  Currently, amended claim 1 has been amended to delete “ceramic” (which is electrically insulating), as one of the materials that the second layer 20 can be produced from. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 12, and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	
a.	Claim 5, line 3 ;Claim 19, line 3 and Claim 20, line 3 require “a rip region.”  Is this the same or different from “a rip region” of claim 5, line 2?
b.	Claim 12, line 2 requires “a conductive path (12).” Is “conductive path (12)” (which is singular) have antecedence in “conductive paths”  (which is plural) of claim 1, line 2?  If they are not the same element, what elements support the claimed “conductive paths” of claim 1 (claim 12 indicates “a conductive path” is supported by element 12)?
c.	Claim 18, line 3 requires “the conductive path” lacks antecedent basis.  Does “the conductive path” (which is singular) of claim 18 have antecedence in “conductive path” (which is plural) of claim 1, line 2?  If they are not the same element, what elements support the claimed “conductive paths” of claim 1 (claim 18 indicates “a conductive path” is supported by element 12)?
d.	Claim 19, line 2; and Claim 20, line 2 require “a base body region.”   Is this the same or different from “a base body region” of claim 5, line 2?
e.	Claim 19, line 3; and Claim 20, line 3 require “a ratio.”   Is this the same or different from “a ratio” of claim 5, line 3?
f.	Claim 19, line 3; and Claim 20, line 3 require “a thickness” (first occurrence).  Is this the same or different from “a thickness” (first occurrence) of claim 5, line 3?
g.	Claim 19, lines 3-4; and Claim 20, lines 3-4 require “a thickness” (second occurrence).  Is this the same or different from “a thickness” (second occurrence) of claim 5, lines 3-4? 
h.	Claim 19, line 4; and Claim 20, line 4 require “a value”.  Is this the same or different from “a value” of claim 19, line 4? and
i.	Claim 22, line 3 requires “a rip region.”  Is this the same or different from “a rip region” of claim 21, lines 17-18?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9, 10, 12-14, and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ogawa (WO 2016/121660 using US 10,037,928 is English translation) and Yoshimatsu (JP 2000-332170).
Alternate I
With respect to Claim 1, Ogawa teaches a carrier substrate (see fig. 2, 3,5,6) for electrical components (7, examiner’s note: “for electrical components” is not positively reciting the electrical components), the carrier substrate having a component side (fig. 2, above 5) including conductive paths (2 and col. 7, l. 22) and a cooling side (fig. 2, below 6), which is opposite the component side and has a cooling structure (4), the carrier substrate comprising, for electrical insulation (6 provides electrical insulation, see Examiner’s response Applicant’s remarks of office action dated 9/30/21 and/or fig. 2, portion of 5 under right-hand side 2) of the electrical components, a primary layer (5) which faces the component side and is produced from ceramic (col. 3, l. 52), and, for stiffening the carrier substrate, a secondary layer (6) which faces the cooling side and is produced from ceramic (col. 3, l. 52), a metallic intermediate layer (3) being arranged between the primary layer and the secondary layer for heat transfer from the component side to the cooling side, the carrier substrate forming a sandwich construction (see fig. 2, 5 and 6 sandwich 3), in which the primary layer and the secondary layer are separated by (see fig. 2, 3 separates 5 & 6) the metallic intermediate layer, the metallic intermediate layer being thicker (col. 3, ll. 63-65, 5 and 6 between 0.1 to 1 mm thk, col. 6, l. 5, 3 is 2 to 4 mm thk, so 3 is thicker than each of 5 and 6) than the primary layer and the secondary layer respectively, wherein the intermediate layer is thicker than 1 mm (col. 6, l. 5, 3 is 2 to 4 mm thk), wherein an effective thickness of the cooling structure is 0.1 to 0.5 times as large (midpoint thickness of 5,6 of .55 mm is 0.18x midpoint thickness of 3 of 3 mm) as a thickness of the metallic intermediate layer, wherein the carrier substrate can be virtually divided (divided by a vertical center line drawn between 2s) into a primary substrate (fig. 3, left side of 2,3,5,6,4) and a secondary substrate (fig. 3, right side of 2,3,5,6,4), the secondary substrate includes the cooling structure, wherein a coefficients of thermal expansion of both virtual substrates be the same or at least the same within a tolerance of +/- 10% (since the materials of 2,3,4,5,6 are the same on both the left and right sides, the coefficients of thermal expansion are the same which within the tolerance of +/- 10%).  Ogawa fails to disclose the secondary layer is produced from molybdenum, tungsten or a composite materials based upon WCu or MoCu.  Yoshimatsu teaches the primary plate (fig. 2, 2) is produced from ceramic (see ¶[0014], 2nd paragraph), the secondary layer (4) is produced from molybdenum (see ¶[0014], 3rd paragraph), the metallic (see ¶[0014], 2nd paragraph) intermediate layer (1) and the cooling structure (“radiating fin (not shown)”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of Ogawa with the secondary layer of Yoshimatsu for the purpose of providing a secondary layer having a thermal expansion coefficient substantially equal to that of the insulating substrate on a surface of the other main surface of the metal base plate facing a bonding surface of the insulating substrate are joined (¶[0010]) to provide a semiconductor device having a flat and flat circuit board without generating a warp (¶[0007]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to omit the electrical insulation properties of a ceramic of Ogawa when the electrical insulation properties are not needed, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  Note that the Applicant argues that “molybdenum, tungsten or a composite materials based upon Wcu or MoCu” are electrically conductive (see Applicant’s remarks of 4/12/22, p. 7) as the specification states when the metallic intermediate layer is not an additional conductive path (see Spec. p. 12).
Alternate II
With respect to Claim 1, Ogawa teaches a carrier substrate (see fig. 2, 3,5,6) for electrical components (7, examiner’s note: “for electrical components” is not positively reciting the electrical components), the carrier substrate having a component side (fig. 2, above 5) including conductive paths (2 and col. 7, l. 22) and a cooling side (fig. 2, below 6), which is opposite the component side and has a cooling structure (4), the carrier substrate comprising, for electrical insulation (6 provides electrical insulation, see Examiner’s response Applicant’s remarks of office action dated 9/30/21 and /or fig. 2, portion of 5 under right-hand side 2) of the electrical components, a primary layer (5) which faces the component side and is produced from ceramic (col. 3, l. 52), and, for stiffening the carrier substrate, a secondary layer (6) which faces the cooling side and is produced from ceramic (col. 3, l. 52), a metallic intermediate layer (3) being arranged between the primary layer and the secondary layer for heat transfer from the component side to the cooling side, the carrier substrate forming a sandwich construction (see fig. 2, 5 and 6 sandwich 3), in which the primary layer and the secondary layer are separated by (see fig. 2, 3 separates 5 & 6) the metallic intermediate layer, the metallic intermediate layer being thicker (col. 3, ll. 63-65, 5 and 6 between 0.1 to 1 mm thk, col. 6, l. 5, 3 is 2 to 4 mm thk, so 3 is thicker than each of 5 and 6) than the primary layer and the secondary layer respectively, wherein the intermediate layer is thicker than 1 mm (col. 6, l. 5, 3 is 2 to 4 mm thk), wherein an effective thickness of the cooling structure is 0.1 to 0.5 times as large (midpoint thickness of 5,6 of .55 mm is 0.18x midpoint thickness of 3 of 3 mm) as a thickness of the metallic intermediate layer, wherein the carrier substrate can be virtually divided (divided by a horizontal center line drawn thru 3) into a primary substrate (fig. 3, above virtual horizontal center line thru 3) and a secondary substrate (fig. 3, below virtual horizontal center line thru 3), the secondary substrate includes the cooling structure, wherein a coefficients of thermal expansion of both virtual substrates be the same or at least the same within a tolerance of +/- 10% (since the materials [col. 4, l. 25] of 2,3,4 are the same, they have the same Coefficient of thermal expansion (CTE); materials [col. 8, ll. 13-14] of 5,6 are the same, they have the same CTE, materials [col. 12, ll. 30-32] 11b and 11c are the same, they have the same CTE; materials [col. 14, ll. 1-2] of 11a and 11d are the same, they have the same CTE) are the same which within the tolerance of +/- 10% (due to the materials above and below a virtual horizontal center line being the same, then the CTE above and below will be with +/- 10% [see col. 14, ll. 5-6, a mismatch of CTEs causes warping]).  Ogawa fails to disclose the secondary layer is produced from molybdenum, tungsten or a composite materials based upon Wcu or MoCu.  Yoshimatsu teaches the primary plate (fig. 2, 2) is produced from ceramic (see ¶[0014], 2nd paragraph), the secondary layer (4) is produced from molybdenum (see ¶[0014], 3rd paragraph), the metallic (see ¶[0014], 2nd paragraph) intermediate layer (1) and the cooling structure (“radiating fin (not shown)”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of Ogawa with the secondary layer of Yoshimatsu for the purpose of providing a secondary layer having a thermal expansion coefficient substantially equal to that of the insulating substrate on a surface of the other main surface of the metal base plate facing a bonding surface of the insulating substrate are joined (¶[0010]) to provide a semiconductor device having a flat and flat circuit board without generating a warp (¶[0007]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to omit the electrical insulation properties of a ceramic of Ogawa when the electrical insulation properties are not needed, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  Note that the Applicant argues that “molybdenum, tungsten or a composite materials based upon Wcu or MoCu” are electrically conductive (see Applicant’s remarks of 4/12/22, p. 7) as the specification states when the metallic intermediate layer is not an additional conductive path (see Spec. p. 12).

With respect to Claim 14, Ogawa teaches a method for producing a carrier substrate (see fig. 2, 3,5,6) according to claim 1 (see rejection of claim 1, above), wherein the primary layer, the secondary layer, the intermediate layer and the cooling structure are joined by a common joining method (col. 3, ll. 41-46, bonding).
With respect to Claims 2, 3, 7, 9, 10, 13, and 17, Ogawa further teaches the metallic intermediate layer is between 2.5 and 100 times as thick as the primary layer (midpoint thickness of 3 of 3 mm is 5.5x thickness of 5 of .55 mm), or the metallic intermediate layer is between 2.5 and 100 times as thick as the secondary layer (midpoint thickness of 3 of 3 mm is 5.5x thickness of 6 of .55 mm) (claim 2), the metallic intermediate layer is between 1.4 mm and 10 mm thick (col. 6, l. 5, 3 is 2 to 4 mm thk) (claim 3), the metallic intermediate layer is formed as a single layer (see fig. 2) (claim 7) at an end (see fig. 2, end of 2,3,6 near 6 is exposed to air) of the carrier substrate on the cooling side, the cooling structure provided for fluid cooling (fig. 2, air) is directly adjacent (see fig. 2) to the secondary layer (claim 9), the primary layer has a via (9) (claim 10), the carrier substrate has a housing part (13,14) encasing (see fig. 7) the component side (claim 13), the housing part is a cast part (examiner’s note: cast is a process is a method of manufacture that does not impart structurally differences) and ends flush (see fig. 7, bottom 13 is flush with bottom of 4, flush is defined as “completely level or even with another surface”) with the cooling structure arranged on the cooling side (claim 17).
With respect to Claim 12, Ogawa discloses the claimed invention including the metallic intermediate layer, a conductive path (2 and col. 7, l. 22), a metallic connecting element (9) and/or the cooling structure.  Ogawa fails to disclose the metallic intermediate layer, the conductive paths, a contact element, a metallic connecting element and/or the cooling structure have etched structures on a side facing the primary layer or a side facing the secondary layer for increasing a thermal shock resistance of the carrier substrate.  Admitted prior art that it is well known in the art to etch or rough surfaces on metallic surfaces including at least one of the metallic intermediate layer, the conductive path, the contact element, the metallic connecting element or the cooling structure.  (Since the applicant’s transverse of the rejection does not specifically address the examiner’s assertion of official notice, the transverse is not adequate and is taken as admitted prior art.  MPEP 2144.03).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of the metallic intermediate layer, the conductive path, the contact element, the metallic connecting element or the cooling structure to either the primary or secondary layers of Ogawa with well-known etching for roughing the conductive path, the contact element, the metallic connecting element or the cooling structure to the primary or secondary layers.
Claims 5 and 19-22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ogawa (WO 2016/121660 using US 10,037,928 is English translation), Yoshimatsu (JP 2000-332170) and Soto (US 6,831,835).
With respect to Claim 21, Ogawa teaches a carrier substrate (see fig. 2, 3,5,6) for electrical components (7, examiner’s note: “for electrical components” is not positively reciting the electrical components), the carrier substrate having a component side (fig. 2, above 5) including conductive paths (2 and col. 7, l. 22) and a cooling side (fig. 2, below 6), which is opposite the component side and has a cooling structure (4), the carrier substrate comprising, for electrical insulation (6 provides electrical insulation, see Examiner’s response Applicant’s remarks of office action dated 9/30/21 and/or fig. 2, portion of 5 under right-hand side 2) of the electrical components, a primary layer (5) which faces the component side and is produced from ceramic (col. 3, l. 52), and, for stiffening the carrier substrate, a secondary layer (6) which faces the cooling side and is produced from ceramic (col. 3, l. 52), a metallic intermediate layer (3) being arranged between the primary layer and the secondary layer for heat transfer from the component side to the cooling side, the carrier substrate forming a sandwich construction (see fig. 2, 5 and 6 sandwich 3), in which the primary layer and the secondary layer are separated by (see fig. 2, 3 separates 5 & 6) the metallic intermediate layer, the metallic intermediate layer being thicker (col. 3, ll. 63-65, 5 and 6 between 0.1 to 1 mm thk, col. 6, l. 5, 3 is 2 to 4 mm thk, so 3 is thicker than each of 5 and 6) than the primary layer and the secondary layer respectively, wherein the intermediate layer is thicker than 1 mm (col. 6, l. 5, 3 is 2 to 4 mm thk), wherein an effective thickness of the cooling structure is 0.1 to 0.5 times as large (midpoint thickness of 5,6 of .55 mm is 0.18x midpoint thickness of 3 of 3 mm) as a thickness of the metallic intermediate layer.  Ogawa fails to disclose the secondary layer is produced from molybdenum, tungsten or a composite materials based upon Wcu or MoCu and the cooling structure comprises a base body region and a rip region.  Yoshimatsu teaches the primary plate (fig. 2, 2) is produced from ceramic (see ¶[0014], 2nd paragraph), the secondary layer (4) is produced from molybdenum (see ¶[0014], 3rd paragraph), the metallic (see ¶[0014], 2nd paragraph) intermediate layer (1) and the cooling structure (“radiating fin (not shown)”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of Ogawa with the secondary layer of Yoshimatsu for the purpose of providing a secondary layer having a thermal expansion coefficient substantially equal to that of the insulating substrate on a surface of the other main surface of the metal base plate facing a bonding surface of the insulating substrate are joined (¶[0010]) to provide a semiconductor device having a flat and flat circuit board without generating a warp (¶[0007]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to omit the electrical insulation properties of a ceramic of Ogawa when the electrical insulation properties are not needed, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  Note that the Applicant argues that “molybdenum, tungsten or a composite materials based upon Wcu or MoCu” are electrically conductive (see Applicant’s remarks of 4/12/22, p. 7) as the specification states when the metallic intermediate layer is not an additional conductive path (see Spec. p. 12).  Soto teaches the cooling structure (fig. 2, 30) comprises a base body region (fig. 5, base of 16 below 36) and [a] rip region (36s), wherein a ratio between a thickness (col. 6, ll. 49-50, thk of 130,132 to surface 134 is .03 inches) of [the] rip region and a thickness (col. 6, l. 52, thk of 136 is .06 inches) of the base body region has a value between 1.6 to 3 (ratio of .06”:.03” is 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling structure of Ogawa with the base body and rip regions of Soto for the purpose of increasing the surface area to have the benefit of greater heat transfer.  
With respect to Claims 5, 19, 20, and 22, Ogawa and Yoshimatsu disclose the claimed invention except for the cooling structure comprises a base body region and a rip region.  Soto teaches the cooling structure (fig. 2, 30) comprises a base body region (fig. 5, base of 16 below 36) and a rip region (36s), wherein a ratio between a thickness (col. 6, ll. 49-50, thk of 130,132 to surface 134 is .03 inches) of the rip region and a thickness (col. 6, l. 52, thk of 136 is .06 inches) of the base body region has a value between 1.2 to 3 (ratio of .06”:.03” is 2) (claims 5 and 19), and the cooling structure (fig. 2, 30) comprises [the] base body region (fig. 5, base of 16 below 36) and [the] rip region (36s), wherein [the] ratio between [the] thickness (col. 6, ll. 49-50, thk of 130,132 to surface 134 is .03 inches) of the rip region and [the] thickness (col. 6, l. 52, thk of 136 is .06 inches) of the base body region [the] value between 1.6 to 2.5 (ratio of .06”:03” is 2) (claims 20 and 22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling structure of Ogawa with the base body and rip regions of Soto for the purpose of increasing the surface area to have the benefit of greater heat transfer.  	
Claim 18 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ogawa (WO 2016/121660 using US 10,037,928 is English translation), Yoshimatsu (JP 2000-332170) and Emoto (US 7,355,853).
Ogawa discloses the claimed invention including the primary layer, the secondary layer, the intermediate layer, the cooling structure, and a conductive path are joined by the common joining method (col. 3, ll. 39-46).  Ogawa further teaches joined by the common joining method simultaneously (col. 6, l. 67) in a common method step (col. 4, ll. 27-28).  However Ogawa is ambiguous as to whether “[w]hen the metal circuit plates 2 and the heat dissipating plate 4 are simultaneously bonded to the heat diffusing plate 3” means that the bonding is simultaneous for 2 to 5, 5 to 3, 3 to 6, and 6 to 4 or that 2 is simultaneously bonded to one side of 5,3,6 and 4 is to another side of 5,3,6.   Therefore Ogawa and Yoshimatsu fail to specifically disclose the primary layer, the secondary layer, the intermediate layer and the cooling structure, and a conductive path are joined by the common joining method.  Emoto teaches layers (fig. 1, 1,3,4,5) disclose are joined by a common joining method (col. 9, l. 40, brazing) simultaneously (col. 9, l. 41) in a common method step. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ogawa and Yoshimatsu with the simultaneous method step of Emoto for minimizing the time in an autoclave to apply the heat and pressure to bond the layers together. 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   US 5,990,548 and JP 10-258479 disclose a composite materials based on WCu or MoCu that have a coefficient of thermal expansion that matches that of ceramic.  US 5,689,404 discloses a composite material based on WCu having a coefficient of thermal expansion that matches that of ceramic.  US 6,605,868 and7,263,766 disclose molybdenum and tungsten that have a coefficient of thermal expansion that matches that of ceramic.   JP 2000-294721 discloses molybdenum having a coefficient of thermal expansion that matches that of ceramic.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  5/6/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835